 



EXHIBIT 10.1
THE BON-TON STORES, INC.
SEVERANCE PAY PLAN

I.   BACKGROUND

     The purpose of The Bon-Ton Stores, Inc. Severance Pay Plan is to provide
guidelines pursuant to which the Company, in its sole discretion, may make
severance payments to Associates who meet the eligibility requirements described
below and who are permanently terminated from their employment with the Company
under circumstances entitling such associates to benefits hereunder, as
determined by the Plan Administrator. The Plan is intended to formalize and
replace the Company’s existing severance pay program and is not intended to
provide additional benefits in excess of that program. In the event any
Associate is entitled to benefits under the Plan and to any other severance pay
or similar benefits under any other circumstances, plan, arrangement or
agreement, benefits otherwise payable under the Plan are reduced by the amount
of the benefits payable to the Associate pursuant to such other circumstances,
plan, arrangement or agreement.

II.   DEFINITIONS

     A. “Active Associate” means any Associate who is not an Inactive Associate.
     B. “Associate” means any person performing services under the direction and
control of the Company who is either (i) currently in pay status, including, but
not limited to, paid sick leave, paid vacation, and paid administrative leave,
or (ii) on an authorized unpaid leave from the Company. The term Associate shall
not include any individuals hired to perform services for the Company as leased
employees, agency contract personnel or independent contractors, and their
respective employees or agents, notwithstanding that such individuals may be
subsequently be re-classified by a court, government agency, tribunal or
arbitrator as common law employees of the Company.
     C. “Benefit Service” means the service performed by an Associate in a
position classified on the Company’s books and records as eligible for Company
provided benefits.
     D. “Code” means the Internal Revenue Code of 1986.
     E. “Company” means The Bon-Ton Stores, Inc. and, as required by the
context, and for purposes of covering employees of affiliates of the Company,
any other entity that employs employees and is treated as a single employer
along with The Bon-Ton Stores, Inc. pursuant to Section 414(b) of the Code.
     F. The “Effective Date” of the Plan is September 1, 2006.
     G. “Eligible Associate” means:
          1. any Associate who is a Full-Time Associate or who is a Management
Associate and who is credited with at least three months of continuous Benefit
Service, and

 



--------------------------------------------------------------------------------



 



          2. any Associate who is a Regular Part-Time (B) and who is credited
with at least 12 months of continuous Benefit Service.
No other associate who is a Part-Time or Seasonal Associate shall be an Eligible
Associate for purposes of the Plan.
     H. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     I. “Full-Time Associate” means any Associate who is not a Part-Time or
Seasonal Associate.
     J. “Inactive Associate” means any Associate who is currently absent from
work and whose absence is classified on the Company’s books and record as
(i) leave of absence; (ii) long-term disability; or (iii) workers’ compensation.
For these purposes, an Associate may be determined to be absent due to long-term
disability whether or not such Associate has become eligible for long-term
disability benefits under a Company plan providing such benefits, as determined
at the discretion of the insurance provider. Notwithstanding the foregoing, at
the discretion of the Plan Administrator, an Associate who is absent from work
on an authorized leave as to which the Company has agreed to an anticipated end
date following which such Associate is expected to return to work may be treated
for purposes of the Plan as being an Active, rather than as an Inactive,
Associate. In addition, any Associate who is absent on a leave that is
determined to be covered by the Family and Medical Leave Act shall be considered
to be an Active, rather than an Inactive, Associate.
     K. “Management Associate” means an Associate who is classified on the
Company’s books and records as “management.”
     L. “Notice Pay” means pay which an Associate may receive, in the Company’s
sole discretion, in connection with a WARN Notice that is provided fewer than 60
calendar days prior to the Associate’s Termination Date.
     M. “On-Call Associate” means an Associate who is classified on the
Company’s books and records as “on-call.”
     N. “Part-Time or Seasonal Associate” means any Associate who is classified
on the Company’s books and records as a Regular Part-Time (B) Associate, a
Seasonal Associate (C, D and E), an On-Call Associate, or is otherwise
classified on such books and records as part-time, seasonal or other irregular
employment status.
     O. “Plan” means the Bon-Ton Stores, Inc. Severance Pay Plan.
     P. “Plan Administrator” means the Company or such other person or committee
as may be appointed from time to time by the Company to supervise the
administration of the Plan.
     Q. “Regular Full-Time Associate” means an Associate who is classified on
the Company’s books and records as “regular-full time”.

-2-



--------------------------------------------------------------------------------



 



     R. “Regular Part-Time (B) Associate” means an Associate who is classified
on the Company’s books and records as “Regular Part-Time (B) Associate.”
     S. “Seasonal Associate (C, D and E)” means an Associate who is classified
on the Company’s books and records as “Seasonal Associate (C, D and E)”.
     T. “Separation Pay” means benefit payments pursuant to the terms of the
Plan.
     U. “Successor Entity” means an employer that acquires business operations
or assets from the Company that is not treated as the Company, as defined
herein, and that employs former Associates whose employment was in the business
operations acquired by the Successor Entity. An entity may be a Successor Entity
without regard to the nature of the transaction by which such entity acquires
business operations or assets from the Company, and such transactions may
include, but are not limited to, a sale of a subsidiary, division or affiliate,
a sale of assets, or a spin-off of an entity.
     V. “Termination Date” means the date designated by the Company as the
proposed date as of which an Associate’s employment with the Company is to cease
(which includes, but is not limited to, such a date designated in a WARN
Notice).
     W. “WARN Notice” means a notification intended to comply with the notice
requirements of the federal Worker Adjustment and Retraining Notification Act as
well as any other similar state or local law.

III.   ELIGIBILITY

     A. An Eligible Associate who is not covered under a separate written
severance agreement with the Company or an employment agreement with the Company
that provides for severance or similar benefits shall be eligible to receive
Separation Pay if and only if all of the following requirements are met as
determined in the sole discretion of the Plan Administrator:
          1. The Associate is involuntarily terminated by the Company for
reasons unrelated to the Associate’s performance and as a result of a reduction
in force or reorganization;
          2. The Associate, following his or her termination of employment, is
not reemployed by the Company (which includes any affiliate of the Company) or
by a Successor Entity;
          3. The Associate continues to work on his scheduled days through the
Associate’s Termination Date, unless an earlier date is otherwise agreed to by
the Company; and
          4. The Associate signs (and does not revoke) a general release of
claims (including, without limitation, contractual, common law and statutory
claims) against the Company and its officers, directors, employees and agents in
a form acceptable to the Plan Administrator.
     B. Inactive Associates are not eligible to participate in the Plan, except
to the extent the Plan Administrator expressly provides for participation in the
Plan by Inactive Associates, in

-3-



--------------------------------------------------------------------------------



 



which case, at the Plan Administrator’s discretion, Inactive Associates may
participate in the Plan either in the same manner as Active Associates, or in
such other manner as may be established for these purposes by the Plan
Administrator, and to the extent the Plan Administrator determines, at its
discretion, that such participation is appropriate under the facts and
circumstances.
     C. Notwithstanding anything herein go the contrary, no Associates whose
terms and conditions of employment are determined by a collective bargaining
agreement between employee representatives and the Company shall be eligible to
participate in the Plan unless such collective bargaining agreement provides to
the contrary, in which case such Associates shall be eligible to participate
upon compliance with such provisions for eligibility and participation as such
agreement shall provide; and provided, further, that in the event any Associate
or group of Associates becomes part of a bargaining unit represented by a union,
no such Associates shall become ineligible during the period between the
commencement of such representation and the execution of the first collective
bargaining agreement which covers such Associates.

IV.   SEVERANCE BENEFIT AMOUNT

     A. Separation Pay. Each Associate who is, subject to all other applicable
provisions of the Plan, entitled to Separation Pay shall be entitled to an
amount of Separation Pay based on the provisions of the Schedule of Benefits
attached hereto as Appendix A, with adjustments as set forth in Section IV, B
below.
     B. Calculation of Pay. For purposes of calculating the Separation Pay
pursuant to Section IV, A above and Appendix A:
          1. Pay shall be based on an Associate’s regular schedule (excluding
overtime) as in effect on the date that the separation is announced and taking
into account the Associate’s base pay as in effect as of such date. All
references in Appendix A to the term “pay” shall be to the Associate’s base rate
of pay, calculated using hourly or other applicable rates of pay to determine
pay on either a daily or weekly basis as required for purposes of Appendix A.
          2. Separation Pay for Associates shall be offset by the gross amount
of pay received, if any, by the Associate pursuant to the terms of The Bon-Ton
Stores, Inc. Change of Control and Material Transaction Severance Plan for
Certain Employees of Acquired Employers or any other benefits in the nature of
severance paid by the Company to the Associate, whether such payments are made
pursuant to a plan, program, arrangement, agreement or other circumstances.
          3. Excess Payments. In the event the Company pays an Associate
Separation Pay in excess of that to which the Associate is entitled under the
Plan, regardless of the reason, the Company will either (a) require the
Associate to reimburse the Company for the excess payments; or (b) if additional
Separation Pay is still owed, offset the additional Separation Pay by the amount
of the excess payments.
          4. WARN Act Offset. In the event an Associate receives Notice Pay, and
such Associate is otherwise eligible for Separation Pay hereunder, the amount of
Separation Pay provided hereunder shall be offset by the amount of any Notice
Pay paid to such Associate.

-4-



--------------------------------------------------------------------------------



 



Notice Pay is not provided pursuant to the Plan but may be provided by the
Company independent of the Plan, as determined by the Company in its sole
discretion.
          5. The Company may deduct and withhold from Separation Pay all amounts
required to be deducted or withheld by law.
     C. Additional Separation Pay. At the discretion of the Plan Administrator,
any Associate who is entitled to Separation Pay hereunder may also be provided
with additional Separation Pay, subject to such terms and conditions as maybe
established in connection with such additional Separation Pay by the Plan
Administrator, at its discretion.

V.   ACQUISITIONS

     A. If the Company acquires another company and employees of the acquired
company are separated in connection with the acquisition process, the Company is
under no obligation to apply this Plan to such separated employees, but reserves
the right, entirely at the Company’s discretion, to apply this Plan if such an
application is deemed appropriate under the circumstances, or, in the
alternative, to apply any separation pay program of the acquired company, to
create a special plan, program or arrangement specifically applicable to such an
acquisition, or to provide no separation pay benefits to any such separated
employees.
     B. Employees of an acquired company who voluntarily accept and begin
employment with the Company will generally be eligible to participate in the
Plan on the same terms as other Associates, and will not be eligible for any
special separation pay benefits that may be provided to employees of the
acquired company whose employment is terminated in connection with the
acquisition. If any Associate is eligible for Separation Pay pursuant to the
Plan, and also pursuant to any other plan, program, arrangement or other
circumstances that may apply in connection with an acquisition, any amounts
payable hereunder shall be reduced by the benefits payable under such other
plan, program or arrangement.

VI.   REHIRE

     A. If a separated Associate is rehired by the Company (including any
affiliate of the Company) before the end of the period of days or weeks which is
equivalent to the Associate’s Separation Pay Benefit (as set forth in Appendix A
based on the Associate’s Associate Classification and Length of Service), the
Associate must repay the portion of such Separation Pay that corresponds to the
period of days or weeks after such Associate’s rehire date. For example, assume
a Management Associate who has attained 50 years old and is credited with ten
years of service is separated from employment with the Company under
circumstances that entitle such Associate to Separation Pay. Assume further that
the Associate is paid Separation Pay in a lump sum corresponding to 15 weeks of
pay. If this Associate is rehired by the Company after ten weeks, the Associate
would be required to repay to the Company one-third of the Separation Pay
received (representing the five weeks of the 15 week period after the
Associate’s rehire date).

-5-



--------------------------------------------------------------------------------



 



VII.   DISTRIBUTION OF BENEFITS

     A. The Company will pay each Associate’s Separation Pay out of the general
assets of the Company either in a lump sum or as a series of payments on the
same cycle as the Company paid its Associates immediately prior to the
Associate’s Terminate Date until all appropriate payments are made, as approved
or denied at the sole discretion of the Company.
     B. In the event it is determined that any payment of Separation Pay should
be considered a payment pursuant to a nonqualified deferred compensation plan
subject to Section 409A of the Code, such payment shall be made on, or as soon
as practicable following, the first date as of which such payment may be made
after termination of employment without violating any of the applicable
requirements of Code Section 409A, and shall be paid out in the form of a single
lump sum payment. It is understood that, to the extent Code Section 409A is
applicable to payments of Separation Pay, these rules may require that payment
be delayed until at least six months after the Associate’s termination of
employment with the Company.
     C. Separation Pay shall be paid to the estate of any Associate who dies
before the entire amount of Separation Pay due hereunder is paid.

VIII.   PLAN ADMINISTRATION

     A. The Plan shall be administered by the Plan Administrator, who shall have
complete authority to prescribe, amend and rescind rules and regulations
relating to the Plan. The Plan Administrator may allocate and assign any of his
responsibilities and duties for the operation and administration of the Plan to
such other persons as may be determined at the discretion of the Plan
Administrator.
     B. The determinations by the Plan Administrator on all matters arising
under the terms of the Plan shall be conclusive. The Plan Administrator shall
have full discretionary authority, the maximum discretion allowed by law, to
administer, interpret and apply the terms of this Plan, and determine any and
all questions or disputes hereunder, including but not limited to eligibility
for benefits and the amount of benefits due.
     C. Notwithstanding any other provision in the Plan to the contrary, and to
the full extent permitted by law, the Plan Administrator shall have the
exclusive authority and discretion to construe any uncertain or disputed term or
provision in the Plan and to make factual findings. This discretionary authority
includes, but is not limited to: (i) determining whether any individual is
eligible for benefits under this Plan; (ii) interpreting all of the provisions
of this Plan; and (iii) interpreting all of the terms used in this Plan.
     D. The Plan Administrator’s exercise of this discretionary authority shall
(i) be binding upon all interested parties, including, but not limited to, the
Associate, the Associate’s estate, any beneficiary of the Associate and the
Company; (ii) be entitled to deference upon review by any court, agency or other
entity empowered to review the Plan Administrator’s decisions, to the fullest
extent permitted by law; and (iii) not be overturned or set aside on such
review, unless found to be arbitrary, capricious and without rational basis, or
made in bad faith.

-6-



--------------------------------------------------------------------------------



 



     E. Each Associate whose employment terminates for any reason and who
believes he or she is entitled to Separation Pay (or the Associate’s legally
authorized representative) may apply to the Plan Administrator in writing at the
following address:
The Bon-Ton Stores, Inc.
2801 E. Market Street
York, PA 17402
Attn: Human Resources Department
The Plan Administrator shall ensure that all claim determinations are made in
accordance with the terms of the Plan document, and, where appropriate, that
Plan provisions are applied consistently with respect to similarly situated
Associates.
          1. In the event that any claim, made writing as indicated above, for a
severance benefit is denied in whole or in part by the Plan Administrator, the
Associate whose claim has been so denied shall be notified of such denial in
writing by the Plan Administrator within 90 days from the date the written
application is received by the Plan Administrator. If, however, special
circumstances require additional time for processing of the claim, the Plan
Administrator will provide the Associate with written notice of the need for
additional time prior to the expiration of the initial 90-day period. The notice
of the need for additional time shall indicate the special circumstances
requiring the extension of time and the date by which the Plan Administrator
expects to render the final decision. In no event shall a decision regarding a
claim be rendered later than 180 days after the Plan Administrator receives the
Associate’s claim.
          2. A notice advising an Associate of the denial of a claim shall
(i) specify the reason or reasons for denial, (ii) make specific reference to
pertinent plan provisions, (iii) describe any additional material or information
necessary for the claimant to perfect the claim (explaining why such material or
information is needed), (iv) advise the Associate of the procedure for the
appeal of the denial, and (v) include a statement of the Associate’s right to
bring a civil action under 502(a) of ERISA following an adverse benefit
determination on appeal.
          3. All appeals shall be made by the following procedures:
               a. The Associate whose claim has been denied (or the Associate’s
legally authorized representative) shall send to the Plan Administrator a
written notice of desire to appeal the denial. Such notice shall be filed within
sixty (60) days of notification of the claim denial, shall set forth all of the
facts upon which the appeal is based. Appeals not timely filed shall be barred.
The Associate may request in writing to review any documents pertinent to his
claim.
               b. The Plan Administrator shall have full discretion to establish
a hearing date on which the Associate may make an oral presentation in support
of the Associate’s appeal. If no hearing is provided by the Plan Administrator,
the Associate shall have an opportunity to submit in writing to the Plan
Administrator any issues or comments relating to such Associate’s claim.
Regardless of whether a hearing is provided by the Plan Administrator, the
Associate will have the opportunity to submit written documents, records, and
other information relating to the claim. The Associate shall be provided, upon
request and free of

-7-



--------------------------------------------------------------------------------



 



charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Associate’s claim. Any facts, issues or theories
that are not so raised by the Associate shall be deemed waived for all purposes
and all subsequent proceedings.
               c. The Plan Administrator shall consider the merits of: (i) the
Associate’s written and oral presentations, (ii) the merits of any facts or
evidence in support of the denial of benefits, (iii) any and all comments,
documents, records, and other information relating to the claim submitted by the
Associate, (iv) and such other facts and circumstances as the Plan Administrator
shall deem relevant. The Plan Administrator shall render a determination upon
the appeal within 60 days from the date of the notice of desire to appeal is
received by the Plan Administrator. If, however, special circumstances
(including, but not limited to, the establishment of a hearing date) require an
extension of time for processing the appeal, the Plan Administrator will provide
the claimant with written notice of the need for additional time prior to the
expiration of the initial 60-day period. The notice shall indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render the decision on appeal. In no event shall a
decision regarding an appeal be rendered later than 120 days after the Plan
Administrator receives the Associate’s notice of desire to appeal. If the appeal
is denied, the determination shall be accompanied by a written statement
reasonably calculated to be understood by the Associate, which: (i) specifies
the reason or reasons for denial, (ii) makes specific reference to pertinent
plan provisions, (iii) informs the Associate of his right to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Associate’s claim for Severance
Benefits, and (iv) contains a statement of the Associate’s right to bring an
action under Section 502(a) of ERISA.

IX.   PLAN MODIFICATION OR TERMINATION

     A. The Plan may be modified, amended, or terminated at any time by the
Company, with or without notice. Any such modification, amendment or termination
shall be effective as of such date as the Company may determine.
     B. All claims for benefits hereunder, even if raised after the termination
of the Plan, shall be determined pursuant to Section VIII, and when acting
pursuant thereto, the Plan Administrator shall retain the authority provided in
Section VIII. Notwithstanding any termination of the Plan, all Associates who
are eligible before such date of termination to receive Separation Pay pursuant
to this Plan shall remain entitled to receive said benefit under the terms and
conditions of this Plan.

X.   GENERAL PROVISIONS

     A. Nothing herein contained shall be deemed to give any Associate the right
to be retained in the employ of the Company or to interfere with the right of
the Company to discharge him or her at any time.
     B. Except as otherwise provided by law, no right or interest of any
Associate under the Plan shall be assignable or transferable, in whole or in
part, either directly or by operation of law or otherwise, including without
limitation by execution, levy, garnishment, attachment,

-8-



--------------------------------------------------------------------------------



 



pledge or in any other manner, but excluding adjudication of incompetency; no
attempted assignment or transfer thereof shall be effective; and no right or
interest of any Associate under the Plan shall be liable for, or subject to, any
obligation or liability of such Associate, except to the extent specifically
provided for herein.
     C. The Plan is unfunded. All benefits payable under the Plan shall be paid
out of the general assets of the Company.
     D. The Plan shall be governed by and construed in accordance with ERISA,
and to the extent not preempted, the laws of the Commonwealth of Pennsylvania.
     E. The Plan is intended to constitute a “welfare plan” under ERISA, and any
ambiguities in the Plan shall be construed to effect that intent.
     F. Whenever applicable the masculine gender, as used in the Plan, shall
include the feminine or neuter.

            THE BON-TON STORES, INC.

      BY        

-9-



--------------------------------------------------------------------------------



 



APPENDIX A
SCHEDULE OF BENEFITS

                   
Associate Classification
    Length of Service     Benefits    
Management Associate
    At least 3 months but less than 1 year of continuous Benefit Service     1/2
day of pay for each complete 2 months of continuous Benefit Service up to a
maximum of 2 and 1/2 days.    
Management Associate
    One or more years of continuous Benefit Service     1 week of pay for each
year of continuous Benefit Service up to 26 weeks of pay. All Management
Associates with one or more years of continuous Benefit Service will receive at
least 4 weeks of pay.    
Management Associate
    Age 50 or older with at least 10 or more years of continuous Benefit Service
    1 and 1/2 weeks of pay per completed year of continuous Benefit Service up
to 39 weeks of pay.    
Full-Time (A, F) Associates (who are not Management Associates)
    At least 3 months but less than one year of continuous Benefit Service    
1/2 day for each complete 2 months of continuous Benefit Service up to a maximum
of 2 and 1/2 days.    
Full-Time (A, F) Associates (who are not Management Associates)
    One or more years of continuous Benefit Service     1/2 week of pay for each
complete year of continuous Benefit Service up to a maximum of 13 weeks of pay.
   
Regular Part-Time (B) Associates (who are not Management Associates)
    One or more years of continuous Benefit Service     1/2 week of pay for each
complete year of continuous Benefit Service up to a maximum of 4 weeks of pay.  
 

-10-